                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION



TODDS.,      I                                                          Case No. 6:15-cv-02400-SU
                                                                                            ORDER
                 Plaintiff,
       vs.

COMMISIONER OF SOCIAL SECURITY,

                 Defendant.



AIKEN, District Judge:

       Magistrate Judge Patricia Sullivan filed her Findings and Recommendation ("F &R") (doc.

33) on January 28, 2019 recommending that the Court grant plaintiffs Motion for Approval of

Attorney Fees pursuant to 42 U.S.C. 406(b). (doc. 31) This case is now before me. See 28 U.S.C.

§ 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

       No objections have been timely filed. Although this relieves me of my obligation to

perform a de novo review, I retain the obligation to "make an informed, final decision." Britt v.




        1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party or patties in this case. Where applicable, this opinion uses
the same designation for a non-governmental party's immediate family member.

PAGE 1-0RDER
Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds,

United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane). The Magistrates

Act does not specify a standard of review in cases where no objections are filed. Ray v. Astrue,

2012 WL 1598239, *l (D. Or. May 7, 2012). Following the recommendation of the Rules

Advisory Committee, I review the F&R for "clear en-or on the face of the record[.]" Fed. R. Civ.

P. 72 advisory committee's note (1983) (citing Campbell v. United States District Court, 501 F.2d

196,206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that,

"[i]n the absence of a clear legislative mandate, the Advisory Committee Notes provide a reliable

source of insight into the meaning of' a federal rule).

       Having reviewed the file of this case and Magistrate Judge Sullivan's order, I find no clear

etrnr. Thus, I adopt Magistrate Judge Sullivan's F&R (doc. 33) in its entirety. Accordingly, the

Motion for Attorney Fees (doc. 31) is GRANTED. The Clerk shall enter a formal order awarding

fees as outlined in the F &R.

       IT IS SO ORDERED.

       Dated this 26th day of March, 2019.




                                           Ann Aiken
                                   United States District Judge




PAGE 2 -ORDER
